                        Case 4:19-cv-00717-JST Document 57 Filed 07/15/19 Page 1 of 12



               1   COOLEY LLP
                   MICHAEL A. ATTANASIO (151529)
               2   (mattanasio@cooley.com)
                   JON F. CIESLAK (268951)
               3   (jcieslak@cooley.com)
                   4401 Eastgate Mall
               4   San Diego, CA 92121-1909
                   Telephone: (858) 550-6000
               5   Facsimile: (858) 550-6420
                   BEATRIZ MEJIA (190948)
               6   (mejiab@cooley.com)
                   MAX SLADEK DE LA CAL (324961)
               7   (msladekdelacal@cooley.com)
                   101 California Street, 5th Floor
               8   San Francisco, CA 94111-5800
                   Telephone: (415) 693-2000
               9   Facsimile: (415) 693-2222
          10       Attorneys for Defendants
                   SEAVIEW INSURANCE COMPANY
          11       and TWO JINN, INC.
          12
                   [Additional Defendants and Counsel
          13       Listed on Signature Pages]

          14

          15                                  UNITED STATES DISTRICT COURT

          16                               NORTHERN DISTRICT OF CALIFORNIA

          17                                            OAKLAND DIVISION

          18

          19
                    IN RE CALIFORNIA BAIL BOND                  Master Docket No. 19-cv-00717-JST
          20
                    ANTITRUST LITIGATION                        CLASS ACTION
          21
                                                                REQUEST FOR JUDICIAL NOTICE IN
          22                                                    SUPPORT OF DEFENDANTS’ JOINT AND
                    THIS DOCUMENT RELATES TO:                   CONSOLIDATED MOTIONS TO DISMISS
          23                                                    PLAINTIFFS’ CONSOLIDATED AMENDED
                    ALL ACTIONS                                 COMPLAINT
          24
                                                                Judge:           Hon. Jon S. Tigar
          25                                                    Hearing Date:    September 18, 2019
                                                                Courtroom:       2, 4th Floor
          26                                                    Time:            2:00 p.m.
                                                                Trial Date:      Not Set
          27

          28
  COOLEY LLP
ATTORNEYS AT LAW                                                       DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
   SAN DIEGO                                                               MASTER DOCKET NO. 19-CV-00717 (JST)
                        Case 4:19-cv-00717-JST Document 57 Filed 07/15/19 Page 2 of 12



               1   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

               2          PLEASE TAKE NOTICE that pursuant to Federal Rule of Evidence 201, Defendants hereby

               3   request that the Court take judicial notice of the following documents in support of Defendants’ Joint

               4   Motion to Dismiss (ECF No. 56) and Certain Defendants’ Consolidated Motion to Dismiss (ECF No.

               5   58) (collectively, “Defendants’ Motions to Dismiss”). The exhibit references correspond to the

               6   exhibits attached to the Declarations of Jon F. Cieslak and Julie A. Gryce filed concurrently herewith:

               7
                          Exhibit 1:         Unpublished California superior court decision: Pacific Bonding Corp. v.
               8                             Garamendi, No. GIC815786 (Cal. Super. Ct. Feb. 24, 2004)
               9
                          Exhibit 2:         California Department of Insurance webpage: “Bail Bonds,”
          10                                 http://www.insurance.ca.gov/01-consumers/170-bail-bonds/
                                             (last visited July 12, 2019)
          11
                          Exhibit 3:         California Department of Insurance webpage: “About the Department,”
          12
                                             http://www.insurance.ca.gov/0500-about-us/02-department/
          13                                 (last visited July 12, 2019)

          14              Exhibit 4:         Statement by California Insurance Commissioner: “An Exploration of
                                             California’s Bail System,” January 31, 2017, available at
          15                                 http://www.insurance.ca.gov/0400-news/0100-pressreleases/archives/
                                             upload/California-Department-of-Insurance-An-Exploration-of-
          16
                                             California-s-Bail-System-Overview-1-13-17.pdf
          17                                 (last visited July 12, 2019)

          18              Exhibit 5:         Investopedia webpage: “Loss Ratio Definition,”
                                             https://www.investopedia.com/terms/l/loss-ratio.asp
          19                                 (last visited July 12, 2019)
          20
                          Exhibit 6:         Report of Examination of the Danielson National Insurance Company as
          21
                                             of December 31, 2014, Cal. Dep’t Ins. (May 16, 2016), available at
          22                                 http://www.insurance.ca.gov/0250-insurers/0300-insurers/0400-reports-
                                             examination/upload/2014-Report-of-Exam-Danielson-National-Ins-Co-
          23                                 Revised-5-23.pdf (last visited July 11, 2019)
          24

          25

          26

          27

          28
  COOLEY LLP
                                                                                  DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
ATTORNEYS AT LAW
   SAN DIEGO
                                                                   1.                 MASTER DOCKET NO. 19-CV-00717 (JST)
                        Case 4:19-cv-00717-JST Document 57 Filed 07/15/19 Page 3 of 12



               1   I.     ARGUMENT

               2          A.      Legal Standard

               3          When ruling on a motion to dismiss, a court may consider any matter that is subject to

               4   judicial notice, or incorporated into, or relied upon by, the complaint. See MGIC Indem. Corp. v.

               5   Weisman, 803 F.2d 500, 503-04 (9th Cir. 1986); see also United States v. Ritchie, 342 F.3d 903, 908

               6   (9th Cir. 2003) (“A court may . . . consider certain materials—documents attached to the complaint,

               7   documents incorporated by reference in the complaint, or matters of judicial notice—without

               8   converting the motion to dismiss into a motion for summary judgment.”). Judicial notice is appropriate

               9   for facts “not subject to reasonable dispute” that are either generally known within the jurisdiction

          10       of the trial court, or “can be accurately and readily determined from sources whose accuracy cannot

          11       reasonably be questioned.” Fed. R. Evid. 201(b). This is true even if the plaintiff does not explicitly

          12       allege the contents of the particular documents in the complaint. See Knievel v. ESPN, 393 F.3d 1068,

          13       1076 (9th Cir. 2005). Under this standard, “websites and their contents may be proper subjects for

          14       judicial notice.” Caldwell v. Caldwell, No. C 05-4166 PJH, 2006 WL 618511, at *4 (N.D. Cal. Mar.

          15       13, 2006). The court may take judicial notice “at any stage of the proceeding.” Fed. R. Evid. 201(d).

          16       And the court “must take judicial notice if a party requests it and the court is supplied with the

          17       necessary information.” Fed. R. Evid. 201(c).

          18              B.      The Court Should Take Judicial Notice of Pacific Bonding Corp. v. Garamendi

          19              Exhibit 1 is an unpublished California superior court decision, Pacific Bonding Corp. v.

          20       Garamendi, No. GIC815786 (Cal. Super. Ct. Feb. 24, 2004), cited in Plaintiffs’ Consolidated

          21       Amended Complaint (“Complaint” or “CAC”). (See ECF No. 46, ¶¶ 67, 109.) The decision discusses

          22       how the bail system in California functions. Unpublished court decisions are properly subject to

          23       judicial notice. See United States v. Black, 482 F.3d 1035, 1041 (9th Cir. 2007) (proper to take judicial

          24       notice of proceedings in other courts, “both within and without the federal judicial system”); United

          25       States ex rel. Robinson Rancheria Citizens Counsel v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992)

          26       (taking judicial notice of California court’s final judgment). The Court should take judicial notice of

          27       Pacific Bonding Corp. v. Garamendi.

          28
  COOLEY LLP
                                                                                   DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
ATTORNEYS AT LAW
   SAN DIEGO
                                                                    2.                 MASTER DOCKET NO. 19-CV-00717 (JST)
                        Case 4:19-cv-00717-JST Document 57 Filed 07/15/19 Page 4 of 12



               1          C.      The Court Should Take Judicial Notice of CDI Webpages and a Statement by the
                                  CDI Commissioner
               2

               3          Exhibits 2 and 3 are California Department of Insurance (“CDI”) official webpages, one of

               4   which (Exhibit 2, “Bail Bonds”), Plaintiffs cite in their Complaint. (See CAC ¶ 67 (referring to CDI

               5   website that provides link to Pacific Bonding Corp. v. Garamendi decision).) Exhibit 4 is an official

               6   statement by CDI Insurance Commissioner Dave Jones, titled “An Exploration of California’s Bail

               7   System,” that is also publicly available and published on CDI’s website. Plaintiffs cite to the

               8   Commissioner’s statement in their Complaint. (See CAC ¶ 108 (quoting from first page of the

               9   statement describing the “Bail Process”).)

          10              These CDI webpages and the Commissioner statement are publicly available on government

          11       websites and therefore their accuracy “can be accurately and readily determined from sources whose

          12       accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(B)(2). Courts routinely take judicial

          13       notice of information contained on government websites. See Daniels–Hall v. Nat’l Educ. Ass’n, 629

          14       F.3d 992, 998-99 (9th Cir. 2010) (holding it appropriate to take judicial notice of information on

          15       publicly available government websites); see, e.g., Lane v. Wells Fargo Bank N.A., No. C 12–04026

          16       WHA, 2013 WL 269133, at *2 (N.D. Cal. Jan. 24, 2013) (taking judicial notice of government

          17       websites on plaintiff’s motion to dismiss); Paralyzed Veterans of Am. v. McPherson, No. C 06-4670

          18       SBA, 2008 WL 4183981, at *5-6 (N.D. Cal. Sept. 9, 2008) (taking judicial notice of government

          19       websites and citing numerous decisions from federal circuits and district courts approving judicial

          20       notice in like circumstances). The Court should take judicial notice of Exhibits 2-4.

          21              D.      The Court Should Take Judicial Notice of the Investopedia Definition
          22              Exhibit 5 is a Investopedia.com webpage that includes a definition “Loss Ratio,” a term used

          23       in the insurance industry, which Plaintiffs rely on in their Complaint. (See CAC ¶¶ 62-63, 65.)

          24       Investopedia is a U.S.-based website that provides an online, publicly available financial dictionary.

          25       Dictionary definitions are appropriate for judicial notice, especially where terms are included in the

          26       complaint. See Brod v. Sioux Honey Ass’n Co-op, 609 Fed. Appx. 415, 415-16 (9th Cir. 2015) (holding

          27       district court properly took judicial notice of dictionary definitions); see, e.g., Dinan v. Sandisk LLC,

          28       No. 18-cv-05420-BLF, 2019 WL 2327923, at *3 (N.D. Cal. May 31, 2019) (taking judicial notice of
  COOLEY LLP
                                                                                   DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
ATTORNEYS AT LAW
   SAN DIEGO
                                                                    3.                 MASTER DOCKET NO. 19-CV-00717 (JST)
                        Case 4:19-cv-00717-JST Document 57 Filed 07/15/19 Page 5 of 12



               1   dictionary definition of terms incorporated by reference into plaintiff’s complaint); Bielousov v.

               2   GoPro, Inc., No. 16-cv-06654-CW, 2017 WL 3168522, at *4 (N.D. Cal. July 26, 2017) (taking judicial

               3   notice of various dictionary definitions). Furthermore, the source of the definition can be accurately

               4   and readily determined because Investopedia.com is a publicly available website; indeed, this Court

               5   has previously taken judicial notice of definitions available on the Investopedia website. See Terraza

               6   v. Safeway Inc., 241 F. Supp. 3d 1057, 1066-67 (N.D. Cal. 2017) (Tigar, J.). The Court should

               7   therefore take judicial notice of the definition included in Exhibit 5.

               8          E.      The Court Should Take Judicial Notice of the Report of Examination of Danielson
                                  National Insurance Company
               9

          10              Exhibit 6 is the Report of Examination of Report of Examination of the Danielson National

          11       Insurance Company as of December 31, 2014, CDI (May 16, 2016) available at

          12       http://www.insurance.ca.gov/0250-insurers/0300-insurers/0400-reports-examination/upload/2014-

          13       Report-of-Exam-Danielson-National-Ins-Co-Revised-5-23.pdf (last visited July 11, 2019) (the

          14       “Report of Examination”). The Report of Examination was prepared by Sayaka T. Dillon, CFE,

          15       Examiner-In-Charge, Senior Insurance Examiner, and Edward D. Aros, CFE, Senior Insurance

          16       Examiner, Supervisor, for the Department of Insurance for the State of California, and is readily

          17       available on the Department’s website.

          18              CDI webpages are publicly available on government websites and therefore their accuracy

          19       “can be accurately and readily determined from sources whose accuracy cannot reasonably be

          20       questioned.” Fed. R. Evid. 201(B)(2). Moreover, the Court may take judicial notice of matters of

          21       public record, including materials filed before the CDI. Moore v. Navarro, No. C 00–03213 MMC,

          22       2004 WL 783104, at *2 (N.D. Cal. Mar. 31, 2004) (citing Mack v. South Bay Beer Distributors, Inc.,

          23       798 F.2d 1279, 1282 (9th Cir. 1986)); see also Mike Rose’s Auto Body, Inc. v. Applied Underwriters

          24       Captive Risk Assurance Co., Inc., No. 16-cv-01864-EMC, 2016 WL 5407898, at *2 (N.D. Cal. Sept.

          25       28, 2016) (taking judicial notice of decision by the California Insurance Commissioner because their

          26       existence is capable of accurate and ready determination by resort to sources whose accuracy cannot

          27       reasonably be questioned); Faragi v. Provident Life & Acc. Inc. Co., 161 F. App’x 649, 650 (9th Cir.

          28       2005) (taking judicial notice of records from the California Insurance Commissioner). The Court
  COOLEY LLP
                                                                                    DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
ATTORNEYS AT LAW
   SAN DIEGO
                                                                     4.                 MASTER DOCKET NO. 19-CV-00717 (JST)
                         Case 4:19-cv-00717-JST Document 57 Filed 07/15/19 Page 6 of 12



               1   should therefore take judicial notice of the Report of Examination in Exhibit 6.

               2   II.    CONCLUSION
               3          Defendants respectfully request that the Court take judicial notice of the documents and facts

               4   enumerated herein in consideration of Defendants’ Motions to Dismiss.

               5   Dated: July 15, 2019                           COOLEY LLP
                                                                  MICHAEL A. ATTANASIO (151529)
               6                                                  JON F. CIESLAK (268951)
                                                                  BEATRIZ MEJIA (190948)
               7                                                  MAX SLADEK DE LA CAL (324961)
               8
                                                                  s/ Beatriz Mejia
               9                                                  Beatriz Mejia (190948)

          10                                                      Attorneys for Defendants Seaview
                                                                  Insurance Company and Two Jinn, Inc.
          11
                   Dated: July 15, 2019                           By: /s/ Julie A. Gryce
          12
                                                                  Julie A. Gryce (319530)
          13                                                      DLA Piper LLP (US)
          14                                                      401 B Street, Suite 1700
                                                                  San Diego, CA 92101-4297
          15                                                      Telephone: (619) 699-2700
                                                                  Facsimile: (619) 699-2701
          16                                                      julie.gryce@dlapiper.com
          17                                                      Michael P. Murphy (pro hac vice)
                                                                  DLA PIPER LLP (US)
          18                                                      1251 Avenue of the Americas
                                                                  New York, NY 10020-1104
          19                                                      Telephone: (212) 335-4500
                                                                  Facsimile: (212) 335-4501
          20                                                      michael.murphy@dlapiper.com
          21                                                      John Hamill
                                                                  DLA Piper LLP (US)
          22                                                      444 West Lake Street, Suite 900
                                                                  Chicago, IL 60606-0089
          23                                                      Telephone: 312.368.7036
                                                                  Facsimile: 312.251.5809
          24                                                      John.hamill@us.dlapiper.com
          25
                                                                  Attorneys for Defendants Danielson
          26                                                      National Insurance Company and
                                                                  National American Insurance Company of
          27                                                      California
          28
  COOLEY LLP
                                                                                  DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
ATTORNEYS AT LAW
   SAN DIEGO
                                                                   5.                 MASTER DOCKET NO. 19-CV-00717 (JST)
                       Case 4:19-cv-00717-JST Document 57 Filed 07/15/19 Page 7 of 12



               1   Dated: July 15, 2019                By: /s/ Blake Zollar
               2                                       Drew Koning (263082)
               3                                       Blake Zollar (268913)
                                                       Shaun Paisley (244377)
               4                                       KONING ZOLLAR LLP
                                                       2210 Encinitas Blvd., Suite S
               5                                       Encinitas, CA 92024
                                                       Telephone: (858) 252-3234
               6                                       Facsimile: (858) 252-3238
               7                                       drew@kzllp.com
                                                       blake@kzllp.com
               8                                       shaun@kzllp.com

               9                                       Attorneys for Defendant All-Pro Bail
                                                       Bonds, Inc.
          10

          11       Dated: July 15, 2019                By: /s/ Gerard G. Pecht

          12                                           Gerard G. Pecht (pro hac vice)
                                                       NORTON ROSE FULBRIGHT US LLP
          13                                           1301 McKinney, Suite 5100
                                                       Houston, Texas 77010
          14
                                                       Telephone: (713) 651-5151
          15                                           Facsimile: (713) 651-5246
                                                       gerard.pecht@nortonrosefulbright.com
          16
                                                       Joshua D. Lichtman (SBN 176143)
          17                                           NORTON ROSE FULBRIGHT US LLP
                                                       555 South Flower Street, Forty-First Floor
          18
                                                       Los Angeles, California 90071
          19                                           Telephone: (213) 892-9200
                                                       Facsimile: (213) 892-9494
          20                                           joshua.lichtman@nortonrosefulbright.com
          21                                           Attorneys for Defendant American
          22                                           Contractors Indemnity Company

          23

          24

          25

          26

          27

          28
  COOLEY LLP
                                                                     DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
ATTORNEYS AT LAW
   SAN DIEGO
                                                        6.               MASTER DOCKET NO. 19-CV-00717 (JST)
                       Case 4:19-cv-00717-JST Document 57 Filed 07/15/19 Page 8 of 12



               1   Dated: July 15, 2019                By: /s/ Anne K. Edwards
               2                                       Anne K. Edwards (110424)
               3                                       SMITH, GAMBRELL & RUSSELL, LLP
                                                       444 South Flower Street, Suite 1700
               4                                       Los Angeles, CA 90071
                                                       Telephone: (213) 358-7210
               5                                       Facsimile: (213) 358-7310
                                                       aedwards@sgrlaw.com
               6

               7                                       Attorneys for Defendant Williamsburg
                                                       National Insurance Company
               8
                   Dated: July 15, 2019                By: /s/ Nicole S. Healy
               9
                                                       Todd A. Roberts
          10
                                                       Nicole S. Healy
          11                                           Edwin B. Barnes
                                                       ROPERS, MAJESKI, KOHN & BENTLEY
          12
                                                       Attorneys for Defendants American Bail
          13                                           Coalition, Inc. and William B. Carmichael
          14        Dated: July 15, 2019               By: /s/ David F. Hauge
          15
                                                       David F. Hauge (128294)
          16                                           Todd H. Stitt (179694)
                                                       Vincent S. Loh (238410)
          17                                           MICHELMAN & ROBINSON, LLP
          18
                                                       Attorneys for Defendants United States
          19                                           Fire Insurance Company, The North River
                                                       Insurance Company, and Seneca
          20                                           Insurance Company
          21

          22

          23

          24

          25

          26

          27

          28
  COOLEY LLP
                                                                     DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
ATTORNEYS AT LAW
   SAN DIEGO
                                                        7.               MASTER DOCKET NO. 19-CV-00717 (JST)
                      Case 4:19-cv-00717-JST Document 57 Filed 07/15/19 Page 9 of 12



               1   Dated: July 15, 2019               By: /s/ Christie A. Moore
               2                                      Christie A. Moore (pro hac pending)
               3                                      W. Scott Croft (pro hac pending)
                                                      BINGHAM GREENEBAUM DOLL LLP
               4                                      101 S. Fifth Street
                                                      3500 PNC Tower
               5                                      Louisville, KY 40202
                                                      Telephone: 502.587.3758
               6                                      Facsimile: 502.540.2276
               7                                      cmoore@bgdlegal.com
                                                      wcroft@bgdlegal.com
               8
                                                      Attorneys for Lexon Insurance Company
               9
                   Dated: July 15, 2019               By: /s/ Travis Wall
          10

          11                                          Travis Wall (191662)
                                                      Spencer Kook (205304)
          12                                          HINSHAW & CULBERTSON LLP

          13                                          Attorneys for Defendant Philadelphia
                                                      Reinsurance Corporation
          14

          15       Dated: July 15, 2019               By: /s/ Gregory S. Day

          16                                          Gregory S. Day
                                                      LAW OFFICES OF GREGORY S. DAY
          17                                          120 Birmingham Drive, Suite 200
                                                      Cardiff, CA 92007
          18
                                                      Telephone: (760) 436-2827
          19                                          attygsd@gmail.com

          20                                          Attorneys for Defendants California Bail
                                                      Agents Association, Universal Fire &
          21                                          Insurance Company, Sun Surety Insurance
          22                                          Company

          23       Dated: July 15, 2019               By: /s/ Howard Holderness

          24                                          John A. Sebastinelli (127859)
                                                      Howard Holderness (169814)
          25                                          GREENBERG TRAURIG, LLP
          26
                                                      Attorneys for Defendants American Surety
          27                                          Company and Indiana Lumbermens
                                                      Mutual Insurance Company
          28
  COOLEY LLP
                                                                    DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
ATTORNEYS AT LAW
   SAN DIEGO
                                                       8.               MASTER DOCKET NO. 19-CV-00717 (JST)
                     Case 4:19-cv-00717-JST Document 57 Filed 07/15/19 Page 10 of 12



               1   Dated: July 15, 2019               By: /s/ Gary A. Nye
               2                                      Gary A. Nye (126104)
               3                                      ROXBOROUGH, POMERANCE, NYE &
                                                      ADREANI, LLP
               4
                                                      Attorneys for Defendants Allegheny
               5                                      Casualty Company, Associated Bond and
                                                      Insurance Agency, Inc., Bankers Insurance
               6                                      Company, Harco National Insurance
               7                                      Company, International Fidelity Insurance
                                                      Company, Lexington National Insurance
               8                                      Corporation, and Jerry Watson

               9   Dated: July 15, 2019               By: /s/ Shannon W. Bangle
          10
                                                      Michael D. Singletary (pro hac vice)
          11                                          Shannon W. Bangle (pro hac vice)
                                                      Brian C. Potter (pro hac vice)
          12                                          BANGLE & POTTER, PLLC
                                                      604 W. 13th Street
          13                                          Austin, TX 78701
                                                      Telephone: (512) 270-4844
          14
                                                      Facsimile: (512) 270-4845
          15                                          Michael@banglepotter.com
                                                      Shannon@banglepotter.com
          16                                          Brian@banglepotter.com
          17                                          James Mills (203783)
                                                      LAW OFFICE OF JAMES MILLS
          18
                                                      1300 Clay Street, Suite 600
          19                                          Oakland, CA 94612-1427
                                                      Telephone: (510) 521-8748
          20                                          Facsimile: (510) 277-1413
                                                      james@jamesmillslaw.com
          21

          22                                          Attorneys for Defendant Financial
                                                      Casualty & Surety, Inc.
          23

          24

          25

          26

          27

          28
  COOLEY LLP
                                                                    DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
ATTORNEYS AT LAW
   SAN DIEGO
                                                       9.               MASTER DOCKET NO. 19-CV-00717 (JST)
                     Case 4:19-cv-00717-JST Document 57 Filed 07/15/19 Page 11 of 12



               1   Dated: July 15, 2019               By: /s/ Erik K. Swanholt
               2                                      Erik K. Swanholt
               3                                      FOLEY & LARDNER
                                                      555 South Flower St., 33rd Floor
               4                                      Los Angeles, CA 90071
                                                      Telephone: (213) 972-4500
               5                                      Facsimile: (213) 486-0065
               6                                      Attorneys for Defendants Continental
               7                                      Heritage Insurance Company

               8   Dated: July 15, 2019               By: /s/ John M. Rorabaugh

               9                                      John M. Rorabaugh (178366)
          10
                                                      Attorney for Defendant Golden State Bail
          11                                          Association

          12       Dated: July 15, 2019               By: /s/ Paul J. Riehle

          13                                          Paul J. Riehle (115199)
                                                      DRINKER BIDDLE & REATH LLP
          14                                          4 Embarcadero Center, 27th Floor
                                                      San Francisco, California 94111
          15                                          Telephone: (415) 551-7521
                                                      Facsimile: (415) 551- 7510
          16                                          paul.riehle@dbr.com
          17                                          Attorneys for Defendant Accredited Surety
                                                      and Casualty Company, Inc.
          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
  COOLEY LLP
                                                                     DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
ATTORNEYS AT LAW
   SAN DIEGO
                                                      10.                MASTER DOCKET NO. 19-CV-00717 (JST)
                       Case 4:19-cv-00717-JST Document 57 Filed 07/15/19 Page 12 of 12



               1                  ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)

               2          I, Beatriz Mejia, attest that concurrence in the filing of this document has been obtained from

               3   the other signatories. Executed on July 15, 2019, in San Francisco, California.

               4

               5
                                                                        /s/ Beatriz Mejia          _
               6
                                                                        Beatriz Mejia
               7

               8

               9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
  COOLEY LLP
                                                                                   DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
ATTORNEYS AT LAW
   SAN DIEGO
                                                                  11.                  MASTER DOCKET NO. 19-CV-00717 (JST)
